USDC IN/ND case 1:20-cv-00389-HAB-SLC document 18 filed 12/14/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

CHRISTOPHER E. WASHINGTON,                                    )
                                                              )
                            Plaintiff,                        )
                                                              )
            v.                                                )
                                                                   CASE NO. 1:20-CV-389
                                                              )
BRISTOL WEST INSURANCE GROUP,                                 )
                                                              )
                                                              )
                           Defendant.                         )

                         DEFENDANT’S MOTION TO DISMISS
                      PLAINTIFF’S COMPLAINT(S) PURSUANT TO
                     FEDERAL RULE OF CIVIL PROCEDURE 12(b)(1)

       NOW COMES, the Defendant, BRISTOL WEST INSURANCE COMPANY, erroneously

sued as “Bristol West Insurance Group”, by counsel, Law Offices of Staff Counsel For Farmers

Insurance Exchange and Affiliates, and presents its Motion to Dismiss Plaintiff’s Complaint and

Amended Complaint Pursuant To Federal Rule of Civil Procedure 12(b)(1). In support of

Defendant’s Motion to Dismiss, Defendant files its Memorandum of Law contemporaneously

with Defendant’s Motion.

       WHEREFORE the Defendant, BRISTOL WEST INSURANCE COMPANY, erroneously

sued as “Bristol West Insurance Group”, prays that this Honorable Court grant Defendant’s

Motion to Dismiss, and for any and all other just and proper relief in the premises.

                                                   Respectfully submitted,
                                                   LAW OFFICES OF STAFF COUNSEL FOR
                                                   FARMERS INSURANCE EXCHANGE AND
                                                   AFFILIATES

                                                   s/ Adam C. Hawkins
                                                   Adam C. Hawkins, (Bar #22387-49)
                                                   Attorney for Defendant, BRISTOL WEST
                                                   INSURANCE COMPANY erroneously sued as
                                                   “Bristol West Insurance Group”,
USDC IN/ND case 1:20-cv-00389-HAB-SLC document 18 filed 12/14/20 page 2 of 2



Law Offices of Staff Counsel For Farmers Insurance Exchange And Affiliates
Employees of the Claims Litigation Department, Farmers Insurance Exchange and Affiliates
161 N. Clark, Suite 1800
Chicago, IL 60601
Phone: (312) 251-3530
Fax: (312) 553-0840
adam.hawkins@farmersinsurance.com




                                CERTIFICATE OF SERVICE

                I hereby certify that a copy of the foregoing has been served upon the following
parties of record electronically via email this 14th day of December, 2020:


       Christopher E. Washington
       1024 Milton Street
       Fort Wayne, IN 46806
       Christopherwashington263@gmail.com
       Attorney for Plaintiff, Christopher E. Washington
       Phone: (317) 295-6108
       Christopherwashington263@gmail.com


                                             s/ Adam C. Hawkins

                                            Adam C. Hawkins, (Bar #22387-49)

Law Offices of Staff Counsel For Farmers Insurance Exchange And Affiliates
Employees of the Claims Litigation Department, Farmers Insurance Exchange and Affiliates
161 N. Clark, Suite 1800
Chicago, IL 60601
Phone: (312) 251-3530
Fax: (312) 553-0840
adam.hawkins@farmersinsurance.com
